Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the communication and claim amendment filed on 11/23/2021; claims 5 and 19 have been amended; and claims 1-19 are independent claims.  Claims 1-19 have been examined and are pending.  This Action is made FINAL.
Response to Arguments
The certified copy of the priority document has been received.
The objection to the claim 5 is withdrawn as the claim has been amended.
Applicant's arguments with respect to the objection to claim 10 have been fully considered. The objection to the claim 10 is maintained as the following:
	           A non-transitory refers to computer-readable media (CRM) that stores data for short periods or in the presence of power such as a memory device or Random Access Memory (RAM). Although the paragraph 0082 of the original specification recites “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se,…”  For better clarity and be consistency with the specification (See par. 0082 of original specification) it is suggested that the claim be further amended as “computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code.”
The 35 U.S.C. § 101 rejection of claim 19 has been withdrawn as the claim has been amended.
Applicants’ arguments in the instant Amendment, filed on 11/23/2021, with respect to limitations listed below, have been fully considered but they are not persuasive.
b. Applicants argue: The cited references fail to teach or suggest at least “receiving login data via a webpage, the login data indicating at least an identity provider and a user” as recited in independent claims 1, 10 and 19 (Applicant Remarks/Arguments, pages 7-8).
         The Examiner disagrees with the Applicants. The Examiner respectfully submits that Ma does disclose the aforementioned limitation as the following:
Ma discloses receiving login data via a webpage, the login data indicating at least an identity provider and a user (Ma: par. 0034,… Embodiments that begin with enrollment in step 210 continue with step 220. In step 220 the user can submit a claimant target from one of the client computing devices 110 over a communication channel through the network 120 to the authentication server 130. For instance, the user can access a login webpage using a web browser running on the client computing device 110, where the webpage prompts the user to provide a claimant target. In this way, the authentication server 130 receives the first claimant target from the client computing device 110.) Note that the authentication server 130 is equivalent to an identity provider, and login data via webpage is equivalent to login webpage using a web browser. 
It is clear that Ma does disclose the aforementioned limitation.
Claim Objections
Claim 10 is objected to because of the following informalities:
Regarding claim 10; Claim 10 recites a computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith.  .”  For better clarity and be consistency with the specification (See par. 0082 of original specification) it is suggested that the claim be further amended as “computer program product comprising a non-transitory computer-readable storage medium having computer-readable program code.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.
Claims 1-8, 10-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (“Ma,” US 2015/0244696, published Aug. 27, 2015) in view of Desarda et al. (“Desarda,” US2020/0099676, filed Sep. 22, 2018, filed Sep. 22, 2018), further in view of  Marcus et al. (“Marcus,” US 2014/0068743, published Mar. 6, 2014).
Regarding claim 1, Ma discloses a method for authentication with identity providers via a federating authorization server, wherein the federating authorization server has at least one interface to at least one identity provider, each identity provider being 
receiving login data via a webpage, the login data indicating at least an identity provider and a user (Ma: par. 0034, … Embodiments that begin with enrollment in step 210 continue with step 220. In step 220 the user can submit a claimant target from one of the client computing devices 110 over a communication channel through the network 120 to the authentication server 130. For instance, the user can access a login webpage using a web browser running on the client computing device 110, where the webpage prompts the user to provide a claimant target. In this way, the authentication server 130 receives the first claimant target from the client computing device 110); 
determining the validation method of the indicated identity provider using the login data (Ma: pars. 0010, 0035, … In a step 230 the authentication server 130 authenticates the user according to a first authentication method.  … The authentication server 130 can perform this step by searching the database 160 for the record for the user, using the claimant target to search the database 160 and locate the record.  Having located the appropriate record, the authentication server 130 can authenticate the user according to the authentication method since the record provides the information needed to determine authenticity under the first authentication method, such as a password that matches the username, or a biometric template); 
verifying the identity information using the determined validation method (Ma: par. 0037, Once the user is authenticated according to the first authentication method, an indicator such as a flag can be set in the record to indicate that the user has been successfully authenticated according to that authentication method.).
; and causing provision of identity information of the user via the updated webpage.
However, in an analogous art, Desarda discloses automated single sign-on configuration for service providers, wherein causing an update of the content of the webpage for enabling the determined validation method (Desarda: par. 0041, the browser extension receives the successful completion message and updates the browser web page with a successful completion status update (block 326) and provides the identity provider with the success status (block 328)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Desarda with the method and system of Ma, wherein causing an update of the content of the webpage for enabling the determined validation method to provide users with means for the SSO script automatically fills in the settings on the web page without manual intervention.  The method eliminating the administrator's intervention for that task (Desarda: abstract, pars. 0004, 0029).
The combination of Ma and Desarda discloses causing an update of the content of the webpage for enabling the determined validation method and verifying the identity information using the determined validation method but does not explicitly disclose wherein provision of identity information of the user via the updated webpage.
Marcus discloses secure configuration catalog of trusted identity providers, wherein provision of identity information of the user via federation server the updated webpage (Marcus: par. 0004, Within a federated environment, entities provide services that deal with authenticating users, accepting authentication assertions (e.g., authentication tokens) that are presented by other entities, and providing some form of translation of the identity of the vouched-for user into one that is understood within the local entity; par. 0005, federated entity may act as a user's home domain that provides identity information and attribute information about federated users.  An entity within a federated computing environment that provides identity information, identity or authentication assertions or identity services, is termed an identity provider (IdP)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Marcus with the method and system of Ma and Desarda, wherein causing provision of identity information of the user via the updated webpage and verifying the identity information using the determined validation method to provide users with means for making the database accessible only to a limited number of administrators and to the participating SPs, a secure yet highly available and reliable mechanism, so as to enable a SAML SP to validate assertions, and to benefit administrators and end users by facilitating SSO, thus providing administrative cost savings (Marcus: abstract, pars. 0008, 0081).
Regarding claim 2, the combination of Ma, Desarda, and Marcus teaches the method of claim 1. Marcus further discloses, further comprising in response to the identity information being validated by the determined identity provider, providing, upon request, an access key to a web server of the user for enabling access to one or more resource servers via the web server (Marcus: fig. 4, par. 0068, At step 404, the IdP authenticates the user and returns a signed SAML assertion.  The assertion typically includes, without limitation, the public key (or hash of the public key) belonging to the IdP and used to sign the assertion, a name of the IdP, a name of the user, an identifier (typically a URL) of a "service" to be accessed, one or more "not before" or "not after" timestamps, and the like.  At step 406, the user connects to the SAML service provider service (e.g., a Domino web server configured as a SAML SP) and presents the assertion). 
Regarding claim 3, the combination of Ma, Desarda, and Marcus teaches the method of claim 1. Marcus discloses wherein receiving the identity information further comprises: redirecting the identity information to the identity provider in accordance with the determined validation method (Ma: par. 0037; Marcus: par. 0009, ...Using the database , the application finds the proper redirect URL for the website and redirects the user so that the user can be authenticated at the IdP.  During the subsequent SP-IdP interaction, the IdP (via an end user redirect) presents the SP with identity information, e.g., an SAML assertion, representing the user…).
Regarding claim 4, the combination of Ma, Desarda, and Marcus teaches the method of claim 3. Marcus further discloses, wherein the redirecting comprises the updating of the webpage, wherein the updated webpage is another webpage of the identity provider, and receiving the identity information from the other webpage (Marcus: par. 0009, ...Using the database, the application finds the proper redirect URL for the website and redirects the user so that the user can be authenticated at the IdP.  During the subsequent SP-IdP interaction, the IdP (via an end user redirect) presents the SP with identity information, e.g., an SAML assertion, representing the user….). 
Regarding claim 5, the combination of Ma, Desarda, and Marcus teaches the method of claim 1.  the combination of Ma, Desarda, and Marcus further discloses further (Ma: par. 0011, Federated authentication systems provide varying methods of authentication that an often be selected by the user; Marcus: par. 0005, federated entity may act as a user's home domain that provides identity information and attribute information about federated users.  An entity within a federated computing environment that provides identity information, identity or authentication assertions, or identity services, is termed an identity provider (IdP)). 
Regarding claim 6, the combination of Ma, Desarda, and Marcus teaches the method of claim 1.  Marcus further discloses, wherein the receiving of login data comprises: requesting a target webpage from a web server (Marcus: fig. 5, par. 0070,…a view of interactions with the catalog when a user is authenticated via SAML at a web server (such as a Domino server).  At step 500, and using a web browser, the user browses to a protected URL.  The user then authenticates to the SAML SP using the following sub-steps.  At step 502, the web server determines the Internet site for the protected URL and, at step 504, performs a lookup into the catalog for a matching entry for this site …  ), receiving the webpage if the web server is authorized by the federating authorization server (Marcus: fig. 5, par. 0070, …at step 518, the web server validates the SAML assertion according to the security configuration in the catalog for the Internet site (e.g., using the stored IdP signing certificate during the verification) so that the user is authenticated to the web server. At step 520, and assuming the validations return positive, the user accesses the protected URL at the Internet site). 
Regarding claim 7, the combination of Ma, Desarda, and Marcus teaches the method of claim 6. Marcus further discloses , further comprising: 
upon receiving the request of the target webpage, sending by the web server credentials data to the federating authorization server for authentication of the web server as a truthful web server (Marcus: fig. 4, par. 0068, At step 404, the IdP authenticates the user and returns a signed SAML assertion.  The assertion typically includes, without limitation, the public key (or hash of the public key) belonging to the IdP and used to sign the assertion, a name of the IdP, a name of the user, an identifier (typically a URL) of a "service"  to be accessed, one or more "not before" or "not after" timestamps, and the like.  At step 406, the user connects to the SAML service provider service (e.g., a Domino web server configured as a SAML SP) and presents the assertion); 
in response to the web server being authenticated (Marcus: fig. 5, par. 0070, at step 518, the web server validates the SAML assertion according to the security configuration in the catalog for the Internet site (e.g., using the stored IdP signing certificate during the verification) so that the user is authenticated to the web server), receiving by the web server an authorization indicative of a time period (Marcus: fig. 4, par. 0068, …  The assertion typically includes, without limitation, the public key (or hash of the public key) belonging to the IdP and used to sign the assertion, a name of the IdP, a name of the user, an identifier (typically a URL) of a "service" to be accessed, one or more "not before" or "not after" timestamps, and the like…); and 
enabling access to the webpage during the time period (Marcus: fig. 4, par. 0068, …  The assertion typically includes, without limitation, the public key (or hash of the public key) belonging to the IdP and used to sign the assertion, a name of the IdP, a name of the user, an identifier (typically a URL) of a "service" to be accessed, one or more "not before" or "not after" timestamps, and the like…). 
Regarding claim 8, the combination of Ma, Desarda, and Marcus teaches the method of claim 7.  Marcus further discloses wherein the enabling access comprises providing a temporary secret that has a living duration equal to the time period (Marcus: fig. 4, par. 0068, … The assertion typically includes, without limitation, the public key (or hash of the public key) belonging to the IdP and used to sign the assertion, a name of the IdP, a name of the user, an identifier (typically a URL) of a "service" to be accessed, one or more "not before" or "not after" timestamps, and the like…). 
Regarding claim 10, claim 10 is directed to a computer program product comprising a computer-readable storage medium having computer-readable program code embodied therewith (Desarda: par. 0055. Marcus: par. 0086), the computer-readable program code executable by a processor (Desarda: par. 0054; Marcus: par. 0024-0025), to perform associated with the method claimed in claim 1; claim 10 is similar in scope to claim 1, and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is similar in scope to claim 2, and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is similar in scope to claim 3, and is therefore rejected under similar rationale.
Regarding claim 13
Regarding claim 14, claim 14 is similar in scope to claim 5, and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is similar in scope to claim 6, and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is similar in scope to claim 7, and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is similar in scope to claim 8, and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is directed to a federating authorization server comprising at least one interface (Desarda: pars. 0023, 0048; Marcus: par. 0027, network interface card) to at least one identity provider (Desarda: par. 0003; Marcus: par. 0008, one or more identity providers (IdPs)), each identity provider being configured to validate user identities using a respective validation method, the server comprising a memory (Desarda:par. 0054) and a processor (Desarda: 0054) configured to execute program instruction stored in the memory to perform operations associated with the method claimed in claim 1; claim 19 is similar in scope to claim 1, and is therefore rejected under similar rationale.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (“Ma,” US 2015/0244696, published Aug. 27, 2015) in view of Desarda et al. (“Desarda,” US2020/0099676, filed Sep. 22, 2018), further in view of Marcus et al. (“Marcus,” US Chari,” US 2010/0011421, published Jan. 14, 2010).
Regarding claim 9, the combination of Ma, Desarda, and Marcus teaches the method of claim 7.  Marcus do not explicitly disclose, further comprising requesting by the web server from the federating authorization server a list of identity providers; and receiving a list of identity providers in response to the request, wherein the webpage indicates the received list of identity providers, and wherein the determined identity provider is a selected provider of the list. 
However, in an analogous art, Chari enabling authentication of openID user when requested identity provider is unavailable, wherein 
requesting by the web server from the federating authorization server a list of identity providers (Chari: par. 0013,  After relying party 102 receives the login request and reads the list of identity providers 103 associated with the username of OpenID user 101, relying party 102 may select the first identity provider 103 from the list.); and 
receiving a list of identity providers in response to the request (Chari: par. 0013,  After relying party 102 receives the login request and reads the list of identity providers 103 associated with the username of OpenID user 101, relying party 102 may select the first identity provider 103 from the list.), wherein the webpage indicates the received list of identity providers (Chari: par. 0013,  After relying party 102 receives the login request and reads the list of identity providers 103 associated with the username of OpenID user 101, relying party 102 may select the first identity provider 103 from the list), and wherein the determined identity provider is a selected provider of the list (Chari: par. 0013,  After relying party 102 receives the login request and reads the list of identity providers 103 associated with the username of OpenID user 101, relying party 102 may select the first identity provider 103 from the list.). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chari with the method and system of Ma, Desarda, and Marcus wherein requesting by the web server from the federating authorization server a list of identity providers; and receiving a list of identity providers in response to the request, wherein the webpage indicates the received list of identity providers, and wherein the  determined identity provider is a selected provider of the list to provide users with means for the ID provider associated with user name of open-ID user is selected, and open-ID identifier is generated using identification of selected ID provider.  Hence the open-ID user can access open-ID website even when the requested ID provider is unavailable (Chari: abstract, pars. 0001, 0005, 0006).
Regarding claim 18, claim 18 is similar in scope to claim 9, and is therefore rejected under similar rationale.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Canh Le whose telephone number is 571-270-1380. The examiner can normally be reached on Monday to Friday 6:00AM to 3:30PM other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Canh Le/
Examiner, Art Unit 2439
January 10th, 2022


/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439